

EXHIBIT 10(bv)


National Western Life Insurance Company
2008 SENIOR VICE PRESIDENT BONUS PROGRAM




The Bonus Program (“Program”) is designed to reward selected senior vice
president officers of the Company for their performance in assisting the Company
to achieve pre-determined profit criteria. The Program incorporates one
measurable performance factor: overall Company profitability. Participants in
the 2008 Program are Paul D. Facey, Chief Actuary; Patricia L. Scheuer, Chief
Investment Officer; Charles D. Milos, Mortgage Loans and Real Estate; and James
P. Payne, Secretary.


The above performance factor will have an assigned target level for purposes of
the Program. Assuming a “par” performance (i.e. achieving the desired target
level), the bonus (applied to base salary) is 10%.   Actual results compared to
the target may be less as explained in the following section. However, the total
bonus percentage cannot exceed 10% of base salary.


Company Profitability:


Company profitability is based upon GAAP operating earnings as a percentage of
beginning stockholders’ equity. GAAP operating earnings are net of federal
income taxes and exclude realized gains and losses on investments. The amounts
used for purposes of the bonus calculation will be the figures audited by the
Company’s independent auditors.


The bonus percentage corresponding with the actual GAAP operating earnings
achieved in 2008 relative to beginning of the year stockholders’ equity will be
applied to 100% of each selected senior vice president’s base salary at the time
of payment in accordance with the following grid:


GAAP Profitability
Bonus %
7.5% of Stockholders’ Equity
6.00%
8.5% of Stockholders’ Equity
8.00%
9.5% of Stockholders’ Equity
10.00%



Example:


Ø  
GAAP operating earnings                                       $85,000,000



Ø  
Beginning GAAP stockholders’ equity                $975,000,000



Based upon the above chart, the senior vice president’s 2008 bonus would be
calculated as follows:


GAAP operating earnings/ Beginning GAAP stockholders’ equity


$85,000,000/$975,000,000 =    8.72%        Company profitability bonus =   
8.00%

 
 

--------------------------------------------------------------------------------

 

Administration:


Bonus amounts under the Program will be earned and paid at the end of the
Company’s calendar year upon the availability of audited GAAP financial
statements. The Company’s independent auditors will also review the calculation
of the bonus % for compliance with the details of this Program as part of the
Company’s audited financial statements.


If employment with the Company is terminated for any reason other than
“termination for cause”, the bonus amount paid at termination will be based upon
the pro rated percentage of the calendar year that services were rendered to the
Company. In the event of death, the bonus amount will be paid to the
individual’s spouse, and if the individual’s spouse is also not living at that
time, then to the individual’s children.


Participants in the Program are designated by the Compensation Committee. The
Program, its terms, and its administration are at the complete discretion of the
Compensation Committee and may be changed or revoked at any time without the
consent of the participants. This includes, among other things, amendment of the
terms, targets, and other features of the Program as the Compensation Committee
sees fit. Accordingly, this Program does not constitute a legal and binding
obligation of the Company to perform.
















April 2008

 
 

--------------------------------------------------------------------------------

 
